t c memo united_states tax_court anthony d long petitioner v commissioner of internal revenue respondent docket no 21515-05l filed date anthony d long pro_se benjamin j peeler for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of prosecution and to impose a penalty under sec_6673 for purposes of thi sec_1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure opinion we shall treat respondent’s motion as a motion to dismiss for lack of prosecution only background petitioner resided in los alamitos california when the petition in this case was filed petitioner filed multiple federal_income_tax returns and amended returns at various times respondent determined that the positions taken by petitioner on his returns were frivolous as a result respondent prepared a substitute return for under sec_6020 by a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and additions to tax for under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively on date respondent mailed petitioner a final notice_of_intent_to_levy and notice of your right to a hearing and petitioner timely requested a hearing under sec_6330 on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 and petitioner timely requested a hearing under sec_6320 respondent offered petitioner a face-to-face hearing if petitioner identified any relevant issues regarding the proposed collection actions petitioner refused to raise any relevant 2we deny respondent’s request for a penalty under sec_6673 issues or offer his reasons for requesting the hearing and respondent elected to schedule a telephone conference instead of a face-to-face hearing petitioner notified respondent that he could not participate in the telephone conference and reiterated his desire for a face-to-face hearing on date respondent issued petitioner a notice_of_determination because petitioner refused to cooperate with the appeals officer in the notice the appeals officer determined that respondent had met all legal and administrative requirements and that respondent could proceed with the proposed collection actions in response to the notice_of_determination petitioner mailed a letter dated date to the court which we received on date and filed as a timely but imperfect petition by order dated date petitioner was given until date to file a proper amended petition and pay the filing fee no response to that order was received and on date we dismissed this case for lack of jurisdiction on date we received and filed petitioner’s request for permission to file a motion to vacate the order of dismissal along with petitioner’s motion to vacate the order of dismissal a designation of place of trial and an amended petition the motion to vacate the order of dismissal the designation of place of trial and the amended petition were lodged on date on date we granted petitioner’s request for permission to file a motion to vacate the order of dismissal the motion to vacate the order of dismissal was filed and granted on date and the designation of place of trial and the amended petition were filed on that date the amended petition alleges among other things that respondent improperly denied petitioner a valid sec_6330 hearing on date we issued petitioner a notice setting his case for trial during the court’s date los angeles california trial session the notice warned petitioner that your failure to appear may result in dismissal of the case and entry of decision against you accompanying the notice was the court’s standing_pretrial_order which directed the parties to take specific action to prepare for trial the standing_pretrial_order also stated that the court may impose appropriate sanctions including dismissal for any unexcused failure to comply with this order respondent asserts in his motion that on or about date he contacted petitioner by telephone during this conversation respondent explained to petitioner the court’s required stipulation process respondent also warned petitioner that he should not raise any of the frivolous or groundless arguments that he had previously advanced petitioner requested 3the standing_pretrial_order requires that all facts shall be stipulated to the maximum extent possible more time to build his case and gather necessary information and the parties decided to wait until date to schedule a meeting on date respondent sent petitioner a letter detailing the informal_discovery process under rule and requesting that petitioner send copies of all relevant documents to respondent pursuant to 61_tc_691 respondent also warned petitioner of the penalty under sec_6673 for raising frivolous arguments and instituting proceedings primarily for delay on the same day respondent received a telephone message from petitioner stating that he did not intend to meet with respondent or provide any other documentation petitioner also informed respondent that he would not respond to informal_discovery requests and that any further communication would be made only by written correspondence on date respondent sent petitioner another letter emphasizing the court’s requirement to conduct informal_discovery and requesting that petitioner respond to the discovery requests respondent proposed a deadline of date for responses to or requests for informal_discovery respondent informed petitioner that the court has characterized arguments like the ones made by petitioner as frivolous and groundless and that respondent planned to file a motion for summary_judgment and to impose a penalty under sec_6673 in a letter dated date petitioner asserted that discovery was unnecessary because review of petitioner’s case by the court should be limited to the administrative record on date petitioner filed a motion to set_aside the trial date and to set a briefing schedule arguing that the court should not conduct a trial but instead should look at the administrative record to review respondent’s determination the court denied petitioner’s motion and on date petitioner filed a motion for reconsideration the motion for reconsideration was calendared for hearing at the date los angeles california trial session on date respondent filed a motion for summary_judgment which the court also calendared for hearing on the date trial date on date petitioner filed a statement under rule c in lieu of appearing at the trial session on date petitioner failed to appear at the scheduled trial session the court denied petitioner’s motion 4rule c permits a party subject_to a hearing on a motion to submit a statement of his position with supporting documents in lieu of or in addition to attendance at the hearing it does not authorize the submission of a statement in lieu of an appearance at trial for reconsideration because petitioner did not appear and did not cooperate with respondent in preparing the case for trial respondent orally requested that the court dismiss this case for lack of prosecution the court gave respondent a period of time to file a written motion and respondent’s motion to dismiss for lack of prosecution and to impose a penalty under sec_6673 was filed on date on date petitioner filed an opposition to respondent’s motion petitioner argues only that respondent’s motion to dismiss for lack of prosecution and to impose a penalty under sec_6673 is an impermissible joinder of motions under rule however petitioner did not address the merits of respondent’s motion or contest the facts alleged therein because we conclude that petitioner failed to properly prosecute this case for the reasons set forth below we shall grant respondent’s motion insofar as it seeks a dismissal of this case in addition because we conclude that we must grant respondent’s motion to dismiss we shall deny respondent’s motion for summary_judgment as moot discussion the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute 5because of petitioner’s failure to appear at the trial session the court did not hear respondent’s motion for summary_judgment his case failure to comply with the rules of the court or any order of the court or for any cause that the court deems sufficient rule b dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault see 82_tc_592 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial and does not otherwise participate in the resolution of his claim rule a 97_tc_113 smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir petitioner disregarded the court’s rules and standing_pretrial_order by failing to cooperate with respondent in preparing his case for trial respondent’s counsel repeatedly asked petitioner to comply with respondent’s informal_discovery requests and to cooperate in preparing a stipulation of facts despite those requests petitioner failed to respond to or produce any documents supporting his position petitioner’s continuous refusal to meet respondent’s requests for discovery made it impossible for the parties to exchange information conduct negotiations or prepare a stipulation of facts before trial petitioner failed to prepare and submit a pretrial memorandum before the scheduled trial session as required by the court’s order and he has yet to produce any documents relevant to his case in addition petitioner failed to appear at the scheduled trial session petitioner’s course of conduct throughout the proceedings demonstrates that these failures are due to petitioner’s willfulness bad faith or fault and we conclude that dismissal of this case is appropriate petitioner has failed to comply with the court’s rules and orders and has failed properly to prosecute this case see rollercade inc v commissioner supra pincite smith v commissioner supra accordingly we shall grant respondent’s motion to dismiss this case for lack of prosecution an appropriate order of dismissal and decision will be entered 6petitioner has not raised any issue upon which respondent has the burden_of_proof see rule a 290_us_111 because petitioner failed to cooperate with respondent’s request for information and documents the burden_of_proof does not shift to respondent see sec_7491
